7 N.Y.3d 799 (2006)
ANDREW J. HOLOWACZ et al., Appellants,
v.
INSURANCE CORPORATION OF NEW YORK, Respondent, et al., Defendant.
Court of Appeals of New York.
Submitted June 12, 2006.
Decided August 29, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellants' motion for reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.